      6:21-cr-00049-RAW Document 90 Filed in ED/OK on 09/21/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                          )
                                                   )
                        Plaintiff,                 )
                                                   )
v.                                                 )       Case No. CR-21-49-RAW
                                                   )
TYLER PRESLEY,                                     )
                                                   )
                        Defendant.                 )

                                           ORDER

       Before the court are the objections of the defendant to the Magistrate’s Findings and

Recommendation. The undersigned referred the defendant’s motion to suppress (#25) to the

Magistrate Judge. After evidentiary hearing, the Magistrate Judge entered Findings and

Recommendation (#45), recommending that the motion be denied. The court has reviewed

the record and makes a de novo determination of those portions to which objection is made,

pursuant to 28 U.S.C. §636(b)(1).

       The facts (as opposed to their legal significance) are undisputed and therefore the court

will simply adopt the recitation of facts by the Magistrate Judge. Defendant was arrested and

subjected to questioning in the Adair County Jail. Agent Lanham advised defendant of his

Miranda rights. Agent Lanham then asked “Do you have any questions about any of those?”

Defendant responded “Uh, I have asked before, but like I say, I do need to talk to my lawyer

first, you know, whatever.” (emphasis added). After a few seconds, defendant then asked

“Uh, it’s the same thing, right?” Agent Lanham responded that he did not understand

defendant’s question.
      6:21-cr-00049-RAW Document 90 Filed in ED/OK on 09/21/21 Page 2 of 4




       Defendant gave an explanation that is in part unintelligible (as indicated on the

transcript) but enough is intelligible to indicate defendant was inquiring about the effect of

his request for counsel. Defendant then said “I, I’m like, but I don’t know who my lawyer is,

yeah . . . you know what I’m saying? I’m confused on that.” (emphasis added). Agent

Lanham responded that “I can’t give you legal advice . . . .” After further discussion,

defendant stated he wanted to tell “my side of the story.” The present motion seeks to

suppress the subsequent statements.

       The parties have little dispute save for the narrow, determinative issue.         “All

questioning of a suspect subject to custodial interrogation must end once he invokes his right

to an attorney, until the attorney is present, ‘unless the accused himself initiates further

communication, exchanges or conversations with the police.’” United States v. Lujan, 2015

WL 13651126, *2 (D.N.M.2015) (quoting Edwards v. Arizona, 451 U.S. 477, 484-85 (1981)).

       The Magistrate Judge found that “Defendant initially made it clear that he was

invoking his right to consult with legal counsel prior to speaking with the Agents.” (#45 at

8). The government has previously agreed (#34 at 1, 4), although it does not expressly do so

in its response (#53) to defendant’s objections. The Magistrate Judge, however, found that

defendant’s spontaneous question “it’s the same thing, right?” fell within the exception to

Edwards when a defendant initiates further communication with the interrogator.

       The issue is quite close, but the undersigned declines to adopt this interpretation.

Initiation occurs when a suspect (after invoking right to counsel) initiates a conversation


                                              2
      6:21-cr-00049-RAW Document 90 Filed in ED/OK on 09/21/21 Page 3 of 4




evincing “a willingness and a desire for a generalized discussion about the investigation.”

Oregon v. Bradshaw, 462 U.S. 1039, 1045-46 (1983)(plurality opinion)(emphasis added). In

the court’s view, defendant’s question did not fall into this category. As the Magistrate Judge

noted: “Almost immediately after invoking this right, however, Defendant asked Agent

Lanham a question concerning the effect of this invocation.” (#45). That is not a question

suggesting the desire for a generalized discussion, but a question focused precisely on the

preliminary (and fundamental) question of right to counsel. Agent Lanham responded that

he could not give “legal advice” (emphasis added), but nevertheless continued the

interrogation.

       Moreover, initiating further discussions is not sufficient to admit a defendant’s

responses. “[I]f the accused invoked his right to counsel, courts may admit his responses to

further questioning only on finding that he (a) initiated further discussions with the police and

(b) knowingly and intelligently waived the right he had invoked.” Smith v. Illinois, 469 U.S.

91, 95 (1984)(emphasis added). In other words, “[i]nitiation and waiver are distinct analytical

steps; initiation by itself is not adequate to find a waiver.” United States v. Rought, 2021 WL

3730688, *5 (3rd Cir.2021).

       The government bears the burden of proving a valid waiver by a preponderance of the

evidence. United States v. Morris, 287 F.3d 985, 989 (10th Cir.2002). The court finds this

burden has not been met. Defendant stated he was “confused” and did not know who his

attorney was. Finally stating (under additional prodding) that he wanted to tell “my side of


                                               3
      6:21-cr-00049-RAW Document 90 Filed in ED/OK on 09/21/21 Page 4 of 4




the story” is not sufficient. See United States v. Mullin, 379 F.3d 919, 932-33 (10th

Cir.2004)(“Only if the totality of the circumstances surrounding the interrogation reveal both

an uncoerced choice and the requisite level of comprehension may a court properly conclude

that the Miranda rights have been waived”).

         It is the order of the court that the Findings and Recommendation of the Magistrate

Judge (#45) is reversed. The motion of the defendant to suppress (#25) is hereby granted.

The statements made by the defendant during the custodial interrogation are suppressed.



                     ORDERED THIS 21st DAY OF SEPTEMBER, 2021.


                                          _____________________________________
                                          RONALD A. WHITE
                                          UNITED STATES DISTRICT JUDGE
                                          EASTERN DISTRICT OF OKLAHOMA




                                              4
